RECOMMENDED FOR FULL-TEXT PUBLICATION
           Pursuant to Sixth Circuit Rule 206             2       Anderson v. LaVergne, et al.          Nos. 02-6094/6248
   ELECTRONIC CITATION: 2004 FED App. 0180P (6th Cir.)
               File Name: 04a0180p.06                         Before: COLE and COOK, Circuit Judges; SPIEGEL,
                                                                           Senior District Judge.*
UNITED STATES COURT OF APPEALS                                                 _________________
             FOR THE SIXTH CIRCUIT                                                   COUNSEL
               _________________
                                                          ARGUED: James L. Harris, Nashville, Tennessee, for
MICHAEL ANDERSON,                X                        Appellant.     David Randall Mantooth, LEITNER,
                                                          WILLIAMS, DOOLEY & NAPOLITAN, Nashville,
            Plaintiff-Appellant/ -                        Tennessee, for Appellee. ON BRIEF: James L. Harris,
                Cross-Appellee, -                         Nashville, Tennessee, for Appellant.   David Randall
                                  -   Nos. 02-6094/6248
                                  -                       Mantooth, LEITNER, WILLIAMS, DOOLEY &
            v.                     >                      NAPOLITAN, Nashville, Tennessee, for Appellee.
                                  ,
                                  -                                            _________________
CITY OF LA VERGNE,                -
          Defendant-Appellee/ -                                                    OPINION
               Cross-Appellant, -                                              _________________
                                  -
                                  -                         COOK, Circuit Judge. Michael Anderson and the City of
HOWARD MORRIS,
                                  -                       LaVergne cross-appeal from the district court’s grant of
Individually and in his official -                        summary judgment in favor of Anderson, and a jury’s award
capacity as Chief of Police of    -                       of damages, on Anderson’s claims brought under 42 U.S.C.
the City of LaVergne,             -                       § 1983 alleging the deprivation of his constitutionally
                     Defendant. -                         protected right of intimate association. Because reasonable
                                  -                       jurors could conclude only that the City’s policy forbidding
                                 N                        Anderson from dating a higher-ranking colleague rationally
      Appeal from the United States District Court        furthered a legitimate governmental interest, we conclude that
    for the Middle District of Tennessee at Nashville.    the district court should have granted summary judgment for
    No. 00-00313—Aleta A. Trauger, District Judge.        the City rather than Anderson.
                                                                                           I
                Argued: April 28, 2004
                                                            In 1999, Anderson, a police officer for the City of
          Decided and Filed: June 16, 2004                LaVergne, began a romantic relationship with Lisa Lewis, an

                                                              *
                                                               The Honorab le S. Arthur Spiegel, Senior United States District
                                                          Judge for the Southern District of Ohio, sitting by designation.

                           1
Nos. 02-6094/6248         Anderson v. LaVergne, et al.       3    4    Anderson v. LaVergne, et al.         Nos. 02-6094/6248

administrative assistant for the police department. Three         back pay and $5,500 in intangible damages. Both parties
months later, Chief of Police Howard Morris ordered               appeal—the City seeking a reversal of the district court’s
Anderson and Lewis to “cease all contact with each other”         denial of its motion for summary judgment, and Anderson
outside of the workplace. Morris issued this order because he     seeking a new trial on the amount of damages.
believed that intra-office dating between employees of
different ranks (Lewis outranked Anderson) might lead to                                        II
sexual harassment claims against the department.
                                                                    In granting summary judgment for Anderson, the district
   Despite Morris’s order, Anderson and Lewis continued           court misapplied cases involving expressive speech claims to
their relationship. When Lewis eventually told Anderson she       Anderson’s intimate association claim. Moreover, the district
wanted to end the relationship, a disturbance of some sort        court erroneously concluded that the police department’s
involving Anderson occurred at Lewis’s apartment. The             policy lacked a rational relationship to a legitimate
Davidson County police investigated but did not file any          government interest. Thus, even though the district court
charges. After the LaVergne Police Department’s Internal          articulated the correct standard—rational basis—for
Affairs Division completed its own investigation, Morris          reviewing the police department’s policy, it erred in its
terminated Anderson for failing to follow Morris’s order to       application of that standard. We first explain why rational
stop seeing Lewis outside of the office. Morris immediately       basis review applies to Anderson’s intimate association claim,
reconsidered, however, and offered Anderson the option of         and then discuss why the police department’s prohibition
resigning without the department placing any negative             against intra-office dating satisfies the rational basis test.
information about the incident at Lewis’s apartment in his
employment record. Anderson accepted this offer, resigning                          A. Intimate Association
on July 29, 1999.
                                                                     The Constitution protects two distinct types of association:
  In April 2000, Anderson filed this suit against the City of     (1) freedom of expressive association, protected by the First
LaVergne and Morris (individually and in his official             Amendment, and (2) freedom of intimate association, a
capacity), alleging that Morris’s order violated Anderson’s       privacy interest derived from the Due Process Clause of the
First and Fourteenth Amendment right of intimate                  Fourteenth Amendment but also related to the First
association, and seeking damages under § 1983. Defendants         Amendment. See Roberts v. United States Jaycees, 468 U.S.
moved for summary judgment. The district court granted the        609, 617-18 (1984); Akers v. McGinnis, 352 F.3d 1030, 1035
motion with respect to the claims against Morris in his           (6th Cir. 2003); Corrigan v. City of Newaygo, 55 F.3d 1211,
individual capacity but sua sponte granted summary judgment       1214–15 (6th Cir. 1995). With respect to expressive
in favor of Anderson on his claims against the City and           association, the Supreme Court “has recognized a right to
Morris in his official capacity (the court later dismissed this   associate for the purpose of engaging in those activities
claim against Morris as redundant with the claim against the      protected by the First Amendment—speech, assembly,
City). The district court ruled that the policy prohibiting       petition for the redress of grievances, and the exercise of
intra-office dating was not rationally related to a legitimate    religion.” Roberts, 468 U.S. at 618. Concerning intimate
government interest because the interest the policy               association, the Supreme Court “has concluded that choices
advanced—avoiding sexual harassment claims—was not a              to enter into and maintain certain intimate human
“police interest.” A jury awarded Anderson $10,283.86 in          relationships must be secured against undue intrusion by the
Nos. 02-6094/6248          Anderson v. LaVergne, et al.       5    6     Anderson v. LaVergne, et al.         Nos. 02-6094/6248

State because of the role of such relationships in safeguarding    most favorable to Anderson, he and Lewis lived together at
the individual freedom that is central to our constitutional       some point, were romantically and sexually involved, and
scheme.” Id. at 617–18.                                            Anderson was monogamous in the relationship. The
                                                                   relationship therefore involved an attachment to an individual
   The personal relationship at issue in this case does not        with whom Anderson shared the “distinctly personal aspects
involve constitutionally protected expressive activity, and        of [his] life.” Roberts, 468 U.S. at 620.
Anderson does not assert that the City denied his right to
expressive association. Instead, this case involves the City’s        But the relationship’s status as an “intimate association”
alleged intrusion into Anderson’s personal relationship with       does not end our inquiry. We must next consider whether the
Lewis in violation of his right of intimate association.           City’s policy prohibiting intra-office dating constituted a
                                                                   “direct and substantial interference” with Anderson’s intimate
   The Supreme Court has explained that the right to intimate      associations. Akers, 352 F.3d at 1040. A “direct and
association “receives protection as a fundamental element of       substantial interference” with intimate associations is subject
personal liberty.” Id. at 618. The kinds of personal               to strict scrutiny, while lesser interferences are subject to
associations entitled to constitutional protection are             rational basis review. Id. As explained in Akers, this court
characterized by “relative smallness, a high degree of             has developed a general rule that we will find “direct and
selectivity in decisions to begin and maintain the affiliation,    substantial” burdens on intimate associations “only where a
and seclusion from others in critical aspects of the               large portion of those affected by the rule are absolutely or
relationship.” Id. at 620. In Board of Directors of Rotary         largely prevented from [forming intimate associations], or
International v. Rotary Club of Duarte, the Court emphasized       where those affected by the rule are absolutely or largely
that although the “precise boundaries” of the intimate             prevented from [forming intimate associations] with a large
association right were unclear, constitutional protection was      portion of the otherwise eligible population of [people with
not restricted to relationships among family members. 481          whom they could form intimate associations].” Id. Because
U.S. 537, 545 (1987). Instead, the Constitution “protects          Anderson continued to enjoy the ability to form intimate
those relationships . . . that presuppose ‘deep attachments and    associations with anyone other than fellow police department
commitments to the necessarily few other individuals with          employees of differing rank, the department’s policy is
whom one shares not only a special community of thoughts,          subject to rational basis review.
experiences, and beliefs but also distinctly personal aspects of
one’s life.’” Id. (quoting Roberts, 468 U.S. at 619–20).                             B. Rational Basis Review
Therefore, in addition to marriage, courts have recognized
both personal friendships and non-marital romantic                    Contrary to the district court’s conclusion, the City’s policy
relationships as the types of “highly personal relationships”      is rationally related to a legitimate government interest. The
within the ambit of intimate associations contemplated by          City barred dating relationships between police department
Roberts. See, e.g., Akers, 352 F.3d 1039–40 (“Personal             employees of different ranks to promote its interest in
friendship is protected as an intimate association.”).             avoiding sexual harassment suits. Such preventive policies
                                                                   are common among government employers. For example,
  Given these precedents, we find, at least for summary            this court has upheld policies prohibiting marriage among
judgment purposes, that Anderson’s relationship with Lewis         municipal employees, Vaughn v. Lawrenceburg Power Sys.,
was an “intimate association.” Construing the facts in a light     269 F.3d 703, 712 (6th Cir. 2001), and requiring the transfer
Nos. 02-6094/6248           Anderson v. LaVergne, et al.        7

of one spouse if two employees of the same school marry,
Montgomery v. Carr, 101 F.3d 1117, 1130–31 (6th Cir.
1996).
   Moreover, the district court’s proposition that the City’s
rational interest could only be one relating to the substance of
police work (such as security or investigation) lacks legal
support. The case law clearly recognizes that to be rational,
the basis for an employment policy need not relate to the
specific, substantive purpose of the organization but may
concern general employment practices, because such practices
are critical to the organization’s overall functioning. See, e.g.,
Wright v. MetroHealth Med. Ctr., 58 F.3d 1130, 1137–38 (6th
Cir. 1995) (upholding policy requiring transfer of one spouse
as rationally related to legitimate government interests of
avoiding potential conflicts in the workplace and preventing
deterioration of workplace morale); Parks v. City of Warner
Robins, Georgia, 43 F.3d 609, 615 (11th Cir. 1995)
(upholding policy requiring resignation of one spouse as
means of “avoiding conflicts of interests between work-
related and family-related obligations; reducing favoritism or
even the appearance of favoritism; preventing family conflicts
from affecting the workplace; and, by limiting inter-office
dating, decreasing the likelihood of sexual harassment in the
workplace”). Thus, the district court erred in concluding that
the police department’s policy was not reasonably related to
a legitimate government interest. Because its policy satisfies
the rational basis standard, the City did not violate
Anderson’s constitutional rights. The City therefore was
entitled to summary judgment on Anderson’s claims under
§ 1983.
                               III
  For the foregoing reasons, we reverse the district court’s
grant of summary judgment in favor of Anderson, vacate the
damages and attorney’s fee awards, and remand with
instructions to enter judgment for the City on all claims.